Citation Nr: 0920731	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  08-06 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to VA burial and plot or interment allowances.


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1945 to August 1946.  He died in July 2007.  The 
appellant is his son.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).

The appellant was scheduled for a Travel Board hearing in 
August 2008, but he failed to report for this hearing.  He 
provided no explanation for his failure to report, and he has 
not since requested another hearing.  His hearing request, 
therefore, is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2008).


FINDINGS OF FACT

1.  The Veteran died in July 2007.

2.  The Veteran's death was not due to a service-connected 
disability.

3.  At the time of his death, the Veteran was not entitled to 
VA compensation or pension benefits, nor was there a claim 
for such benefits pending.

4.  The body of the Veteran is not being held by a State or a 
political subdivision of a State.

5.  The Veteran did not die at a VA medical facility or at a 
facility under contract with VA, or while traveling under 
prior authorization and at VA expense to a specified place 
for the purpose of examination, treatment or care.

6.  The Veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is 
not buried in a state or national cemetery.



CONCLUSION OF LAW

The criteria for entitlement to VA burial and plot or 
interment allowances have not been met.  38 U.S.C.A. §§ 2302, 
2303, 2307 (West 2002); 38 C.F.R. § 3.1600 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking a burial allowance.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

As will be explained below, the facts in this case are not in 
dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the issue here on appeal.  Application of 
pertinent provisions of the law and regulations will 
determine the outcome.

In this case, the outcome hinges on the application of the 
law to evidence which is already in the file.  No amount of 
additional evidentiary development would change the outcome 
of this case; therefore no VCAA notice is necessary.  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) and 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim"].

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103 (2008).  The appellant has 
been accorded ample opportunity to present evidence and 
argument in connection with this matter.  As explained above 
his request for a personal hearing is deemed withdrawn. 

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

Relevant law and regulations

Burial allowance

Funeral and burial expenses of a deceased veteran are payable 
if the veteran died due to a service-connected disability.  
38 U.S.C.A. § 2307 (West 2002); 
38 C.F.R. § 3.1600(a) (2008).

If the veteran's death was not service-connected, a burial 
allowance may be paid under the following circumstances:

If, at the time of death, the veteran was in receipt of VA 
pension or compensation (or, but for the receipt of military 
retirement pay, would have been in receipt of compensation); 
or the veteran had an original or reopened claim for either 
compensation or pension pending, and, in the case of an 
original claim, there is sufficient evidence of record on the 
date of the veteran's death to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death.  38 U.S.C.A. § 2302(a)(1) (West 2002); 38 
C.F.R. §§ 3.1600(b)(1),(2) (2008).

A nonservice-connected burial allowance may also be payable 
if the deceased was a veteran of any war or was discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty, and the body of 
the deceased is being held by a State (or a political 
subdivision of a State); and there is no next of kin or other 
person claiming the body of the deceased veteran, and there 
are no available sufficient resources in the veteran's estate 
to cover burial and funeral expenses.  38 C.F.R. § 
3.1600(b)(3) (2008).

In addition, a nonservice-connected burial allowance is 
payable if the veteran died from nonservice-connected causes 
while properly hospitalized by VA.  For burial allowance 
purposes, the term "hospitalized by VA" means admission to 
a VA facility (as described in 38 U.S.C. 1701(3)) for 
hospital, nursing home, or domiciliary care under the 
authority of 38 U.S.C. 1710 or 1711(a); admission (transfer) 
to a non-VA facility (as described in 38 U.S.C. 1701(4)) for 
hospital care under the authority of 38 U.S.C. 1703; 
admission (transfer) to a nursing home under the authority of 
38 U.S.C. 1720 for nursing home care at the expense of the 
United States; or admission (transfer) to a State nursing 
home for nursing home care with respect to which payment is 
authorized under the authority of 38 U.S.C. 1741. 
38 U.S.C.A. § 2303(a)(2) (West 2002); 38 C.F.R. § 3.1600(c) 
(2008).

Plot or interment allowance

When a veteran dies from nonservice-connected causes, an 
amount may be paid as a plot or interment allowance subject 
to the following conditions:

(1) The deceased veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); or (2) The veteran served 
during a period of war and the conditions set forth in 38 
C.F.R. § 3.1604(d)(1)(ii)-(v) (relating to burial in a state 
veterans' cemetery) are met; or

(3) The veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge, has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that VA has determined, in connection with a 
claim for monetary benefits, that the disability was not 
incurred in line of duty); and

(4) The veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States.

38 U.S.C.A. § 2303(b); 38 C.F.R. § 3.1600(f) (2008).

Factual background

The pertinent facts in this case are not in dispute.

The Veteran served on active duty from January 1945 to August 
1946.  He died in July 2007 at the age of 83.  At the time of 
his death, service connection was not in effect for any 
disability, nor was there a claim for VA compensation or 
pension benefits pending.

According to the certificate of death, the cause of the 
Veteran's death was respiratory failure due to pulmonary 
edema due to renal failure due to vascular disease.  The 
Veteran died at Thayer County Health Services and he was 
buried at a private cemetery.

In November 2007, the appellant submitted an application for 
VA burial benefits.  He indicated that the Veteran had been 
buried at private cemetery, that he had paid the burial costs 
in full, and he had not been reimbursed.

In November 2007, the RO denied the claim, finding that the 
appellant was not entitled to a plot or interment allowance 
because the Veteran was not entitled to a burial allowance, 
and he had not been discharged from service due to a service-
connected disability.  The RO further determined that a 
nonservice-connected burial allowance was not warranted 
because the Veteran was not entitled to VA compensation or 
pension benefits at the time of his death, there was no claim 
for such benefits pending, nor was the Veteran hospitalized 
by VA at the time of his death or while traveling under 
proper prior authorization and at VA expense for the purpose 
of examination, treatment or care.  This appeal followed.

Analysis

Burial allowance

Applying the undisputed facts in this case to the criteria 
set forth above, the Board finds that the criteria for 
entitlement to a VA burial allowance have not been met.

The record shows that the Veteran did not die of a service- 
connected disability, nor does the appellant so contend.  See 
38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. 
§ 3.1600(a) (2008).  At the time of his death, the Veteran 
was not in receipt of pension or compensation, nor did the 
Veteran have a claim for VA benefits pending at the time of 
his death.  Additionally, the Veteran's body was not 
unclaimed with his body held by a State or a political 
subdivision of a State.  Thus, the requirements for payment 
of burial benefits under 38 C.F.R. § 3.1600(b)(1)-(3) are not 
met.

As noted, under 38 C.F.R. § 3.1600(c), a burial allowance may 
be paid if a veteran died while properly "hospitalized by 
the VA."  The Veteran's death certificate reveals that he 
died at Thayer County Health Services, a private facility.  

The appellant argues that the Veteran was a resident of Blue 
Valley Lutheran Nursing Home, which qualifies as an 
"approved state nursing home" under 38 C.F.R. § 3.1600(c).  
See the February 2008 substantive appeal.  Blue Valley 
Lutheran Nursing Home, however, is not an approved state 
nursing home in Nebraska.  See Section 212 of Public Law 104-
275; see also VA Adjudication Procedure Manual, M21-1MR, Part 
VII (October 3, 2002).  In any event, burial benefits are 
determined based on the Veteran's location at the time of his 
death, which as described above was a private hospital, not 
the nursing home.  

There is no indication that the Veteran was hospitalized or 
traveling under prior authorization at the VA's expense.  
Therefore, burial benefits are not payable under 38 C.F.R. § 
3.1600(c).

The appellant has submitted an Internet printout from VA 
Compensation & Pension service indicating that "VA will pay 
up to $300 toward burial and funeral expenses, and a $300 
plot-interment allowance for deaths on or after December 1, 
2001."  However, there is in fact no blanket award of burial 
benefits to all veterans as this printout seems to imply.  
The criteria necessary for receiving burial and interment 
allowances are delineated in the regulations cited above, by 
which the Board is bound.  See 38 U.S.C.A. § 7104(c) (West 
2002).  

Plot or interment allowance

The Board likewise finds that the criteria for entitlement to 
a VA plot or interment allowance have not been met.

As noted, when a veteran dies from nonservice-connected 
causes, a certain sum may be paid as a plot or interment 
allowance.  Entitlement is subject, in part, to the following 
conditions: (1) The deceased veteran is eligible for the 
burial allowance under 38 C.F.R. § 3.1600(b) or (c); and the 
condition set forth in 38 C.F.R. § 3.1604 relating to burial 
in a State veteran's cemetery are met; or the veteran was 
discharged from active service for a disability incurred or 
aggravated in line of duty; and the veteran is not buried in 
a national cemetery.  38 U.S.C.A. § 2303(b); 38 C.F.R. § 
3.1600(f).

As discussed immediately above, the criteria for eligibility 
for the VA burial allowance has not been established.  In 
addition, the record does not show that the Veteran was 
discharged from service for a disability incurred or 
aggravated in the line of duty.  The appellant does not 
contend otherwise.

The Board recognizes that at one time eligibility for a plot 
or interment allowance was established on the basis of 
wartime service only.  However, that provision was eliminated 
by Public Law 101-508.  As a result of Public Law 101-508, 
effective for deaths after October 31, 1990, a plot allowance 
is no longer payable based solely on wartime service.  Thus, 
payment of the plot or interment allowance is not warranted 
in this case.  38 U.S.C.A. § 2303(b); 38 C.F.R. § 3.1600(f).

Conclusion

For the reasons and bases set forth above, the Board finds 
that the legal criteria for entitlement to VA burial and plot 
or interment allowances have not been met.  
The law is dispositive of this matter; thus, the claim must 
be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



Additional comment

The appellant appears to be raising an argument couched in 
equity, in that it is unfair to deny a burial allowance when 
the Veteran was on Medicaid, had no savings and was living 
off of Social Security benefits.  While sympathetic to the 
appellant in this regard, the Board is nonetheless bound by 
the laws enacted by Congress and the regulations of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002); see also 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has 
decided this case based on its application of the law to the 
pertinent facts. 
The law does not, in fact, provide for burial allowances for 
each and every honorably discharged veteran.  

The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)].  

The Board has decided this case based on its application of 
the law to the pertinent facts.  In this case, the law does 
not provide a basis to award a burial allowance.


ORDER

Entitlement to VA burial and plot or interment allowances is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


